Dismiss and Opinion Filed May 3, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00281-CV

 COGENT MIDSTREAM WESTEX, LLC; COGENT MIDSTREAM, LLC;
   AND CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON AS
         PARTIAL SUBROGEES OF COGENT, Appellants
                            V.
        ROCKIN' CT OIL & GAS SERVICES, LLC, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-14470

                       MEMORANDUM OPINION
                  Before Justices Schenck, Osborne, and Smith
                          Opinion by Justice Osborne
      Before the Court is appellants’ voluntary motion to dismiss the appeal without

prejudice. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the

appeal without prejudice. See id.




                                          /Leslie Osborne//
220281f.p05                               LESLIE OSBORNE
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

COGENT MIDSTREAM WESTEX,                     On Appeal from the 101st Judicial
LLC; COGENT MIDSTREAM,                       District Court, Dallas County, Texas
LLC; AND CERTAIN                             Trial Court Cause No. DC-21-14470.
UNDERWRITERS AT LLOYD’S                      Opinion delivered by Justice
OF LONDON AS PARTIAL                         Osborne, Justices Schenck and Smith
SUBROGEES OF COGENT,                         participating.
Appellants

No. 05-22-00281-CV         V.

ROCKIN' CT OIL & GAS
SERVICES, LLC, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal
without prejudice.

       We ORDER that appellee Rockin' CT Oil & Gas Services, LLC recover its
costs, if any, of this appeal from appellants Cogent Midstream WesTex, LLC;
Cogent Midstream, LLC; and Certain Underwriters at Lloyd’s of London as Partial
Subrogees of Cogent.


Judgment entered this 3rd day of May 2022.




                                      –2–